             Case 5:20-cv-01136-R Document 20 Filed 08/16/21 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF OKLAHOMA

AMY GUSTAFSON,

Plaintiff,

v.                                            Case No. CIV-20-1136-R

ALLSTATE VEHICLE AND PROPERTY
INSURANCE COMPANY,

Defendant.

               NOTICE OF SUBPOENA TO TESTIFY AT DEPOSITION

       In accordance with Rule 45 and 30(b)(6) of the Federal Rules of Civil Procedure,

please take notice that on September 21, 2021, Defendant, Allstate Fire and Casualty

Insurance Company, through the undersigned counsel, will take the deposition of Ian G.

Rupert (attached as Exhibit 1) and of a designated representative or employee of Ian’s

Enterprise, LLC who consents to testify on its behalf regarding the subjects set forth in

the Subpoena to Testify at a Deposition (attached as Exhibit 2). The deposition will be

taken upon oral examination by Professional Reporters via Zoom video before an officer

authorized by law to administer oaths and shall continue from day to day until completed.

The testimony will be recorded by stenographic means.

       All counsel may attend and cross-examine.
          Case 5:20-cv-01136-R Document 20 Filed 08/16/21 Page 2 of 2




                                        Respectfully submitted,


                                         s/Ronald L. Walker
                                        RONALD L. WALKER, OBA #9295
                                        JERRY D. NOBLIN, JR. OBA #20296
                                        TOMLINSON ꞏ MCKINSTRY P.C.
                                        Two Leadership Square, Suite 450
                                        211 North Robinson Ave.
                                        Oklahoma City, Oklahoma 73102
                                        Telephone: 405/606.3370
                                        Facsimile: 877/917.1559
                                        ronw@TMOKlaw.com
                                        jerryn@TMOKlaw.com
                                        Attorneys for Defendant Allstate Vehicle and
                                        Property Insurance Company


                           CERTIFICATE OF SERVICE

              I hereby certify that on August 16, 2021, I electronically transmitted the
attached document to the Clerk of Court using the ECF System for filing and transmittal
of a Notice of Electronic Filing to the following ECF registrants:

Simone Fulmer, OBA #17037
Harrison C. Lujan, OBA #30154
Jacob L. Rowe, OBA #21797
Andrea R. Rust, OBA #30422
FULMER SILL PLLC
1101 N. Broadway Ave., Suite 102
Oklahoma City, OK 73103
Telephone: (405) 510-0077
Facsimile: (800) 978-1345
sfulmer@fulmersill.com
hlujan@fulmersill.com
jrowe@fulmersill.com
arust@fulmersill.com
Attorneys for Plaintiff



                                               s/ RONALD L. WALKER




                                           2
